Claimant appeals from a decision of the State Industrial Board disallowing her claim for benefits as the result of the death of her husband, Carl Anderson, which occurred December 24, 1938. The Board found that the death of deceased was not the result of accidental injuries allegedly sustained on September 13, 1937. A question of fact was presented which the Industrial Board decided adversely to claimant. The decision of the Board is amply supported by the evidence and must be affirmed. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Hefíernan, Schenek and Foster, JJ.